Title: From Abigail Smith Adams to William Smith Shaw, 11 February 1811
From: Adams, Abigail Smith
To: Shaw, William Smith



Dear William
Quincy Febry 11th 1811

I wish you was as far recoverd from your Sickness as I am from mine, altho I have not yet left my Chamber. the Sun has not Shone untill to day since the day I was in Boston. let me know how you are, whether you get Strength, and can use you Limb yet. do get some of Hughes ointment & rub your ancle; it will Strengthen it. I would have you let me know when you think You Shall be able to come out
I return the Sermon with my thanks to the Author, not only for the perusal, but for the delivery of it—and I am Selfish enough to regret, that what does So much honour to the female Sex, Should be withheld from the public—it is a Treasure which ought not to be hid in a Napkin. I did not think myself at Liberty to take a coppy without the consent of the Author but if I had it, I Should deposit it, with my choicest papers. most affectionatly / Yours
A A